SEABURY, J.
The plaintiff sues to recover the value of a horse, which he delivered to the defendant upon the understanding that the defendant was to keep it in his stable for $5 per month. Under the agreement the plaintiff was to feed the horse. The horse was stolen. The relation existing between the plaintiff and the defendant was that of bailor and bailee for mutual benefit. The defendant’s duty as bailee merely required him to exercise ordinary care, and .he was not liable for the loss of the horse, in the absence of proof that the loss was occasioned by his negligence or wrongful act. Stewart v. Stone, 127 N. Y. 500, 506, 28 N. E. 595, 14 L. R. A. 215; Cramer v. Klein, 127 App. Div. 146, 111 N. Y. Supp. 469.
Judgment affirmed, with costs. All concur.